Title: James Madison to Andrew Parks, 9 November 1826
From: Madison, James
To: Parks, Andrew


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Novr 9. 1826
                            
                        
                        I have just recd. yours of the 1st. inst: 1826. In the absence of J. P. Todd, who has not it appears,
                            made provision for the debt referred to I should not hesitate to remit you the amount, the principal at least, from my
                            own funds, but I am obliged to say, that such has been the failure for a series of years, of the only sources on which
                            they depend, & such the expences I have found unavoidable, that limited as the sum is, I can not do what would be
                            most agreeable to me. What alone I can safely promise is that the debt shall not be finally lost, without venturing to fix
                            the period of delay. The very long one in presenting the account is certainly to be regretted. With friendly esteem
                            & good wishes in which Mrs. M. joins me.
                        
                            
                                
                            
                        
                    